PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/254,949
Filing Date: 17 Apr 2014
Appellant(s): Wang et al.


Glossy Container
__________________
Alexandra S. Anoff
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/10/21.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/7/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
1, 3-12, and 17-27.

DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-12, and 17-18, 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tse (US 2006/0189744).
Regarding claims 1, 5, and 20-22, Tse teaches blown molded bottles and/or containers (i.e. container, comprising a layer) [0376, 0389]).  The composition comprises a polyolefin (abstract) and a slip agent (i.e. thermoplastic material with liquid additive) [0330].  
The polyolefin is selected from polyethylene (PE), high density polyethylene (HDPE), low density polyethylene (LDPE) [0035, 0291], and polypropylene (PP) [0033].  The polyolefin is included from 40-99.9 wt% (i.e. overlapping with about 86-99.99 wt.%) [0052].

Given that the above ranges are overlapping, a prima facie case of obviousness exists.
The examiner notes the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention; however, Applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention (MPEP 2111.03).  The composition of Tse discussed above is the same as that claimed by Applicant’s.  Therefore the compositional components of Tse meets the limitation of ‘consisting essentially of’ as claimed.  
As the composition of Tse is identical to that as claimed, the difference in Hildebrand solubility parameters (i.e. 5-20 cal-1/2cm-3/2), refractive index difference (i.e. about 0.1 to about 1.5), total luminous transmittance value (i.e. about 0.1% to about 53%), and glossy appearance as claimed must be intrinsic, absent an objective contrary showing.  Likewise, as both the prior art and instant application are drawn to identical blow molding steps, the container of Tse would intrinsically be stretched and possess a micro-layering structure in the layer, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).
Regarding claim 3, Tse teaches the additive in the amount of 0.001 wt.% to 1 wt.% (i.e. about 0.1 wt.% to about 2 wt.% of said layer) [0333].  
Regarding claim 4, Tse teaches blow molding to include extrusion blow molding [0376].      

Regarding claim 6, Tse teaches the additive to include glycerol or glycols (Tse, [0333])).  
Regarding claim 7, Tse teaches the additive to be selected from various plant oils including soybean oil, corn, cottons seed, sunflower, etc., (Tse, [0333]).
Regarding claim 8, Tse teaches the additive to be polydimethyl siloxane (i.e. siloxane fluid) [0333], but is silent regarding its viscosity.  However, it is the examiner’s position that the selection of any viscosity would have been obvious, including 20 cst at 25oC.  One skilled in the art would understand that higher viscosities are thicker and thus would be harder to mix with the polymer, while lower viscosities are thinner but must be metered more carefully.  One skilled in the art would use a viscosity (i.e. 20 cst at 25oC) for which the siloxane fluid could be metered at a controllable rate yet allow for good mixing with the polymer.   
Regarding claim 9, Tse teaches multilayer films [0366].  A multilayer container of the same composition would have been obvious over Tse, thus rendering obvious the outermost layer being the layer of claim 1.   
Regarding claims 10, 17, 18, and 23, Tse does not teach a pearlescent agent and thus 0 wt.% would be obvious (i.e. less than about 0.1 wt.%).
Regarding claims 11 and 12, most of these limitations have already been discussed in the rejection of claim 1 above.  Given that the ranges are overlapping as discussed previously, a prima facie case of obviousness exists.
Tse teaches the additive to be polydimethyl siloxane (i.e. siloxane fluid) [0333], but is silent regarding its viscosity.  However, it is the examiner’s position that the selection of any viscosity would have been obvious, including 20 cst at 25oC.  One skilled in the art would understand that higher viscosities are thicker and thus would be harder to mix with the polymer, while lower viscosities are thinner but must be metered more carefully.  One skilled in the art would use a viscosity (i.e. 20 cst at 25oC) for which the siloxane fluid could be metered at a controllable rate yet allow for good mixing with the polymer.   
Tse teaches blow molding to include extrusion blow molding [0376].      
Regarding claims 24-26, Tse does not expressly teach the thermoplastic material to have a total luminous transmittance value of from about 53% to less than 80% (i.e. overlapping with from about 53% to less than 79%)(i.e. overlapping with from about 53% to about 75%)(i.e. overlapping with from about 53% to about 70%).  In this case, however, as the composition and method of manufacture of Tse are identical to that as claimed by Applicant (e.g. PE, PP, PS and combinations thereof, additive, and blow molding) as discussed in the rejection of claim 1 above, the total luminous transmittance value as claimed would be expected by that of Tse, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).

Claims 1, 3-7, 10, and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty (US 2008/0167597) further in view of Tse (US 2006/0189744).
Regarding claims 1, 5, and 20-22, Dougherty teaches molded article [0005], including tampon applicators, baby or nurser bottles, and/or containers (i.e. container, comprising a layer) [0018], comprising a lubricious polymeric composition, wherein the taught composition comprises both a polymer (i.e. thermoplastic material) and one or more lubricants (i.e. additive) (abstract).  The polymer represents, in a preferred embodiment, 95 wt.% to 99.5 wt.% (i.e. 86 wt.% to about 99.99 wt.% of said layer) of the composition [0021].  The polymer is taught to be selected from polyolefins including 
The lubricant (i.e. additive) is comprised, in a preferred embodiment, in an amount of from 0.1 wt.% to 1 wt.% (i.e. about 0.01 wt.% to about 5 wt.% of said layer) based on the composition [0026].  Specifically, the lubricant (i.e. liquid additive) is taught to be selected from glycerol (i.e. alcohol), mineral oil (i.e. oil), epoxylated soybean oil (i.e. oil), dimethicone and other polydimethylsiloxanes (i.e. siloxane fluid) at various viscosities, and combinations thereof [0023].  
The examiner notes the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention; however, Applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention (MPEP 2111.03).  The composition of Dougherty discussed above is the same as that claimed by Applicant’s.  Therefore the compositional components of Dougherty meets the limitation of ‘consisting essentially of’ as claimed.  
Dougherty generally teaches the container to be a molded article [0005], but does not expressly teach the container to be blow molded.  
Tse is in the related field of polyolefin molded plastic articles, including containers and bottles [0389].  The polyolefins are PE, HDPE, LDPE [0035, 0291] or PP [0033].  Tse teaches the molded products to be prepared in any molding process, including injection molding or blow molding [0361, 0376-0377]. 
Dougherty and Tse are both in related fields of bottles made from PE, HDPE, LDPE, or PP. It would have been obvious to one skilled in the art to bow mold the bottle of Dougherty, instead of injection molding it, as both bow molding and injection molding are well known and equivalent processes for molding polyolefins into containers.  A prima facie case of obviousness exists when substituting equivalents known for the same purpose (MPEP 2144.06 II).
-1/2cm-3/2), refractive index difference (i.e. about 0.1 to about 1.5), total luminous transmittance value (i.e. about 53% to less than 80%), and glossy appearance as claimed must be intrinsic, absent an objective contrary showing.  Likewise, as both the prior art and instant application are drawn to identical blow molding steps, the container of modified Dougherty would intrinsically be stretched and possess a micro-layering structure in the layer, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).
Regarding claim 3, Dougherty teaches the additive, in a preferred embodiment, in the amount of 0.1 wt.% to 1 wt.% (i.e. about 0.1 wt.% to about 2 wt.% of said layer).  
Regarding claim 4, modified Dougherty teaches blow molding to include extrusion blow molding (Tse, [0376]).   
Regarding claim 5, as discussed in the rejection of claim 1, the polyethylene is taught to be low density polyethylene (LDPE) (Dougherty, [0019]).  
Regarding claim 6, Dougherty teaches the additive to be selected from glycerol (Dougherty, [0023]).  
Regarding claim 7, Dougherty teaches the additive to be selected from epoxylated soybean oil (i.e. soybean oil) (Dougherty, [0023]).
Regarding claim 10, Dougherty teaches optional inclusion of pearlescent (Dougherty, [0027]) and, when used, being included in an amount of from about 0.01 wt.% to about 5 wt.% (i.e. overlapping with less than about 0.1 wt.%) (Dougherty, [0030]). The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).

Regarding claims 24-26, Dougherty does not expressly teach the thermoplastic material to have a total luminous transmittance value of from about 53% to less than 80% (i.e. overlapping with from about 53% to less than 79%)(i.e. overlapping with from about 53% to about 75%)(i.e. overlapping with from about 53% to about 70%).  In this case, however, as the composition and method of manufacture of modified Dougherty are identical to that as claimed by Applicant (e.g. PE, PP, PS and combinations thereof, additive, and blow molding) as discussed in the rejection of claim 1 above, the total luminous transmittance value as claimed would be expected by that of modified Dougherty, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).
Claims 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty (US 2008/0167597) further in view of Tse (US 2006/0189744), as applied to claim 1 above, further as evidenced by MatWeb (MatWeb, “Dow Corning 360 Medical Fluid,” http://www.matweb.com/search/datasheet_print.aspx?matguid=7e4a323570dc40b4ae5353, p. 1, accessed 11/8/2017).
Regarding claim 8, the limitations of claim 1 have been previously set forth.  Dougherty teaches the additive to be selected from polydimethylsiloxanes (i.e. siloxane fluid), including those sold by DOW-CORNING as MEDICAL FLUIDS 360 (Dougherty, [0023]), which as evidenced by MatWeb has a viscosity of 12,500 cst at 25 oC (i.e. at least 20 cst at 25 oC) (MatWeb, p. 1).  

The lubricant (i.e. additive) is comprised, in a preferred embodiment, in an amount of from 0.1 wt.% to 1 wt.% (i.e. about 0.1 wt.% to about 2 wt.% of said layer) based on the composition (Dougherty, [0026]), and being a polydimethylsiloxane of various viscosity (i.e. siloxane fluid), including DOW-CORNING MEDICAL FLUIDS 360 (Dougherty, [0023]) which is known to have a viscosity of 12,500 cst at 25 oC (i.e. at least 20 cst at 25 oC) as may be evidenced by MatWeb (MatWeb, p. 1).  
As the composition of Dougherty is identical to that as claimed, the difference in Hildebrand solubility parameters (i.e. 5-20 cal-1/2cm-3/2), refractive index difference (i.e. about 0.1 to about 1.5), total luminous transmittance value (i.e. about 53% to less than 80%), and glossy appearance as claimed must be intrinsic, absent an objective contrary showing.  Likewise, as both the prior art and instant application are drawn to identical blow molding steps, the container of modified Dougherty would intrinsically be stretched and possess a micro-layering structure in the layer, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).
Modified Dougherty teaches blow molding to include extrusion blow molding (Tse, [0376]).   
The examiner notes the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention; however, Applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention (MPEP 2111.03).  The composition of Dougherty discussed above is the same as 
Regarding claim 12, as discussed in the rejection of claim 1, the polymer represents, in a preferred embodiment, 95 wt.% to about 99.5 wt.% (i.e. 95 wt.% to about 99.6 wt.% of said layer) of the composition (Dougherty, [0021]).  Specifically, the polymer is taught to be polypropylene (PP) (Dougherty, [0019]).  
The lubricant (i.e. additive) is comprised, in a preferred embodiment, in an amount of from 0.1 wt.% to 1 wt.% (i.e. about 0.1 wt.% to about 2 wt.% of said layer) based on the composition (Dougherty, [0026]), and being a polydimethylsiloxane of various viscosity (i.e. siloxane fluid), including DOW-CORNING MEDICAL FLUIDS 360 (Dougherty, [0023]) which is known to have a viscosity of 12,500 cst at 25 oC (i.e. at least 20 cst at 25 oC) as may be evidenced by MatWeb (MatWeb, p. 1).  
As the composition of Dougherty is identical to that as claimed, the difference in Hildebrand solubility parameters (i.e. 5-20 cal-1/2cm-3/2), refractive index difference (i.e. about 0.1 to about 1.5), total luminous transmittance value (i.e. about 53% to less than 80%), and glossy appearance as claimed must be intrinsic, absent an objective contrary showing.  Likewise, as both the prior art and instant application are drawn to identical blow molding steps, the container of modified Dougherty would intrinsically be stretched and possess a micro-layering structure in the layer, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).
Modified Dougherty teaches blow molding to include extrusion blow molding (Tse, [0376]).   
The examiner notes the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention; however, Applicant has the burden of showing that the .  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dougherty (US 2008/0167597) further in view of Tse (US 2006/0189744), as applied to claim 1 above, and further in view of Buecheler (USPN 4,943,458).
Regarding claim 9, the limitations of claim 1 have been previously set forth. Dougherty does not expressly teach the container to comprise multiple layers, wherein said layer is in the outer most layer of the multiple layer.  
Buecheler is in the related field of hollow articles (i.e. containers) (abstract).  In particular, Buecheler teaches the hollow article formed from a two layer parison by an extrusion blow molding process (abstract), the parison comprising an HPDE inner layer and an HDPE + lubricating additive outer layer (col. 2, lines 42-57).  The hollow body is taught for its advantage of being ecologically safe, inexpensive, and having a particularly glossy surface.  
Dougherty and Buecheler are both in related fields of containers.  It would have been obvious to one skilled in the art to modify the container of Buecheler to comprise an additional inner HDPE layer, as taught by Buecheler (Buecheler, abstract) for the purpose of creating a container with being ecologically safe, inexpensive, and having a particularly glossy surface (Buecheler, abstract). 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Dougherty (US 2008/0167597) further in view of Tse (US 2006/0189744).
Regarding claim 27, Dougherty teaches molded article [0005], including tampon applicators, baby or nurser bottles, and/or containers (i.e. container, comprising a layer) [0018], comprising a lubricious polymeric composition, wherein the taught composition comprises both a polymer (i.e. 
The lubricant (i.e. additive) is comprised, in a preferred embodiment, in an amount of from 0.1 wt.% to 1 wt.% (i.e. about 0.01 wt.% to about 5 wt.% of said layer) based on the composition [0026].  Specifically, the lubricant (i.e. liquid additive) is taught to be selected from glycerol (i.e. alcohol), mineral oil (i.e. oil), epoxylated soybean oil (i.e. oil), dimethicone and other polydimethylsiloxanes (i.e. siloxane fluid) at various viscosities, and combinations thereof [0023].  
The examiner notes the transitional phrase "consisting of."  In this respect, as the inclusion of the polymer and the additive are the only critical components of Dougherty, it is the examiner’s position that a container consisting of the above components would be obvious over Dougherty.  Thus, although Dougherty does not specifically teach a composition that consists of the thermoplastic material and a liquid additive, it would have been obvious to one having ordinary skill in the art to have made a composition consisting of PE, LDPE, PP, or PS and any of glycerol, mineral oil, Medical fluids 360, or epoxylated soybean oil as these are specific components taught in Dougherty for their composition.
Dougherty generally teaches the container to be a molded article [0005], but does not expressly teach the container to be blow molded.  
Tse is in the related field of polyolefin molded plastic articles, including containers and bottles [0389].  The polyolefins are PE, HDPE, LDPE [0035, 0291] or PP [0033].  Tse teaches the molded products to be prepared in any molding process, including injection molding or blow molding [0361, 0376-0377]. 
Dougherty and Tse are both in related fields of bottles made from PE, HDPE, LDPE, or PP. It would have been obvious to one skilled in the art to bow mold the bottle of Dougherty, instead of 
As the composition of Dougherty is identical to that as claimed, the difference in Hildebrand solubility parameters (i.e. 5-20 cal-1/2cm-3/2), refractive index difference (i.e. about 0.1 to about 1.5), total luminous transmittance value (i.e. about 53% to less than 80%), and glossy appearance as claimed must be intrinsic, absent an objective contrary showing.  Likewise, as both the prior art and instant application are drawn to identical blow molding steps, the container of modified Dougherty would intrinsically be stretched and possess a micro-layering structure in the layer, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).

Claims 1, 3-7, 9, 10, and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Oda (USPN 5,788,926) in view of Dougherty (US 2008/0167597).
Regarding claims 1, 5, and 20-22, Oda teaches a plastic bottle with glossiness (abstract).  The bottle is made by blow molding (col. 2, lines 46-61).  The plastic may be polyethylene (PE), low density polyethylene (LDPE), high density polyethylene (HDPE), polypropylene (PP), and blends thereof (col. 4, lines 40-53).  
Oda is silent with respect to the inclusion of a liquid additive.
Dougherty is in the related field of molded plastic bottles (abstract, [0018]) made of PE, LDPE, HDPE, and/or PP [0019].  Dougherty teaches including a lubricant into the polymer enhancing the softness, flexibility, and lubricity of the articles formed [0018].  The polymer is in the amount of from 50-
The lubricant (i.e. additive) is taught to include is taught to be selected from glycerol (i.e. alcohol), mineral oil (i.e. oil), epoxylated soybean oil (i.e. oil), dimethicone and other polydimethylsiloxanes (i.e. siloxane fluid) at various viscosities, and combinations thereof [0023].  
Oda and Dougherty are both in related fields of molded bottles using the same polymer materials.  It would have been obvious to one skilled in the art to modify the composition of Oda to include the additive of Dougherty for the purpose of enhancing the softness, flexibility, and lubricity of the bottles formed (Dougherty, [0018]).  
The examiner notes the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention; however, Applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention (MPEP 2111.03).  Therefore the compositional components of modified Oda meets the limitation of ‘consisting essentially of’ as claimed.  
As the composition of modified Oda is identical to that as claimed, the difference in Hildebrand solubility parameters (i.e. 5-20 cal-1/2cm-3/2), refractive index difference (i.e. about 0.1 to about 1.5), total luminous transmittance value (i.e. about 53% to less than 80%), and glossy appearance as claimed must be intrinsic, absent an objective contrary showing.  Likewise, as both the prior art and instant application are drawn to identical blow molding steps, the container of modified Oda would intrinsically be stretched and possess a micro-layering structure in the layer, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).

Regarding claim 4, Oda teaches blow molding to include extrusion blow molding (Oda, col. 6, lines 37-43).   
Regarding claim 5, as discussed in the rejection of claim 1, the polyethylene is taught to be low density polyethylene (LDPE) (Oda, col. 4, lines 40-53).  
Regarding claim 6, modified Oda teaches the additive to be selected from glycerol (Dougherty, [0023]).  
Regarding claim 7, modified Oda teaches the additive to be selected from epoxylated soybean oil (i.e. soybean oil) (Dougherty, [0023]).
Regarding claim 9, the bottle can be in a laminate with other layers with the layer of claim 1 being the outermost layer (Oda, col. 4, lines 20-31).
Regarding claim 10, Oda does not teach the inclusion of a pearlescent agent and thus 0 wt.% would be obvious (i.e. less than about 0.1 wt.%) (Dougherty, [0030]). 
Regarding claims 17-19 and 23, as all critical components of modified Oda have already been discussed in the rejection of claim 1 and no further ingredients necessary to the invention thereof, it is the examiner’s position that a layer substantially free of adjunct ingredients, containing less than about 0.001% by weight of adjunct ingredients, being free of the adjunct ingredients, and being free of pearlescent agents would be obvious over modified Oda.    
Regarding claims 24-26, modified Oda does not expressly teach the thermoplastic material to have a total luminous transmittance value of from about 53% to less than 80% (i.e. overlapping with from about 53% to less than 79%)(i.e. overlapping with from about 53% to about 75%)(i.e. overlapping with from about 53% to about 70%).  In this case, however, as the composition and method of manufacture of modified Oda are identical to that as claimed by Applicant (e.g. PE, PP, PS and .
Claims 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oda (USPN 5,788,926) in view of Dougherty (US 2008/0167597), as applied to claim 1 above, further as evidenced by MatWeb (MatWeb, “Dow Corning 360 Medical Fluid,” http://www.matweb.com/search/datasheet_print.aspx?matguid=7e4a323570dc40b4ae5353, p. 1, accessed 11/8/2017).
Regarding claim 8, the limitations of claim 1 have been previously set forth.  Modified Oda teaches the additive to be selected from polydimethylsiloxanes (i.e. siloxane fluid), including those sold by DOW-CORNING as MEDICAL FLUIDS 360 (Dougherty, [0023]), which as evidenced by MatWeb has a viscosity of 12,500 cst at 25 oC (i.e. at least 20 cst at 25 oC) (MatWeb, p. 1).  
Regarding claim 11, as discussed in the rejection of claim 1, the polymer represents, in a preferred embodiment,  95 wt.% to about 99.5 wt.% (i.e. 95 wt.% to about 99.6 wt.% of said layer) of the composition (Dougherty, [0021]).  Specifically, the polymer is taught to be low density polyethylene (LDPE) (Dougherty, [0019]).  
The lubricant (i.e. additive) is comprised, in a preferred embodiment, in an amount of from 0.1 wt.% to 1 wt.% (i.e. about 0.1 wt.% to about 2 wt.% of said layer) based on the composition (Dougherty, [0026]), and being a polydimethylsiloxane of various viscosity (i.e. siloxane fluid), including DOW-CORNING MEDICAL FLUIDS 360 (Dougherty, [0023]) which is known to have a viscosity of 12,500 cst at 25 oC (i.e. at least 20 cst at 25 oC) as may be evidenced by MatWeb (MatWeb, p. 1).  
-1/2cm-3/2), refractive index difference (i.e. about 0.1 to about 1.5), total luminous transmittance value (i.e. about 53% to less than 80%), and glossy appearance as claimed must be intrinsic, absent an objective contrary showing.  Likewise, as both the prior art and instant application are drawn to identical blow molding steps, the container of modified Oda would intrinsically be stretched and possess a micro-layering structure in the layer, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).
Oda teaches the blow molded article to be extrusion blow molded (Oda, col. 6, lines 37-43).  
The examiner notes the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention; however, Applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention (MPEP 2111.03).  The composition of modified Oda discussed above is the same as that claimed by Applicant’s.  Therefore the compositional components of modified Oda meets the limitation of ‘consisting essentially of’ as claimed.  
Regarding claim 12, as discussed in the rejection of claim 1, the polymer represents, in a preferred embodiment, 95 wt.% to about 99.5 wt.% (i.e. 95 wt.% to about 99.6 wt.% of said layer) of the composition (Dougherty, [0021]).  Specifically, the polymer is taught to be polypropylene (PP) (Dougherty, [0019]).  
The lubricant (i.e. additive) is comprised, in a preferred embodiment, in an amount of from 0.1 wt.% to 1 wt.% (i.e. about 0.1 wt.% to about 2 wt.% of said layer) based on the composition (Dougherty, [0026]), and being a polydimethylsiloxane of various viscosity (i.e. siloxane fluid), including DOW-oC (i.e. at least 20 cst at 25 oC) as may be evidenced by MatWeb (MatWeb, p. 1).  
As the composition of modified Oda is identical to that as claimed, the difference in Hildebrand solubility parameters (i.e. 5-20 cal-1/2cm-3/2), refractive index difference (i.e. about 0.1 to about 1.5), total luminous transmittance value (i.e. about 53% to less than 80%), and glossy appearance as claimed must be intrinsic, absent an objective contrary showing.  Likewise, as both the prior art and instant application are drawn to identical blow molding steps, the container of modified Oda would intrinsically be stretched and possess a micro-layering structure in the layer, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).
Oda teaches the blow molded article to be extrusion blow molded (Oda, col. 6, lines 37-43).   
The examiner notes the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention; however, Applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention (MPEP 2111.03).  The composition of modified Oda discussed above is the same as that claimed by Applicant’s.  Therefore the compositional components of modified Oda meets the limitation of ‘consisting essentially of’ as claimed.  
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Oda (USPN 5,788,926) in view of Dougherty (US 2008/0167597).
Regarding claim 27, Oda teaches a plastic bottle with glossiness (abstract).  The bottle is made by blow molding (col. 2, lines 46-61).  The plastic may be polyethylene (PE), low density polyethylene (LDPE), high density polyethylene (HDPE), polypropylene (PP), and blends thereof (col. 4, lines 40-53).  

Dougherty is in the related field of molded plastic bottles (abstract, [0018]) made of PE, LDPE, HDPE, and/or PP [0019].  Dougherty teaches including a lubricant into the polymer enhancing the softness, flexibility, and lubricity of the articles formed [0018].  The polymer is in the amount of from 50-99 wt.% (i.e. overlapping 86 to about 99.99 wt.%) [0021] and the lubricant in the amount of from 0.001-40 wt.% (i.e. overlapping with 0.01-5 wt%) [0026]. 
The lubricant (i.e. additive) is taught to be selected from glycerol (i.e. alcohol), mineral oil (i.e. oil), epoxylated soybean oil (i.e. oil), dimethicone and other polydimethylsiloxanes (i.e. siloxane fluid) at various viscosities, and combinations thereof [0023].  
Oda and Dougherty are both in related fields of molded bottles using the same polymer materials.  It would have been obvious to one skilled in the art to modify the composition of Oda to include the additive of Dougherty for the purpose of enhancing the softness, flexibility, and lubricity of the bottles formed (Dougherty, [0018]).  
The examiner notes the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention; however, Applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention (MPEP 2111.03). Therefore the compositional components of modified Oda meets the limitation of ‘consisting essentially of’ as claimed.  
As the composition of modified Oda is identical to that as claimed, the difference in Hildebrand solubility parameters (i.e. 5-20 cal-1/2cm-3/2), refractive index difference (i.e. about 0.1 to about 1.5), total luminous transmittance value (i.e. about 53% to less than 80%), and glossy appearance as claimed must be intrinsic, absent an objective contrary showing.  Likewise, as both the prior art and instant application are drawn to identical blow molding steps, the container of modified Oda would intrinsically be .

(2) Response to Argument
Appellant’s arguments, see Brief, filed 5/10/21, with respect to Tse (US 2006/0189744) have been fully considered but are not found persuasive. 
Appellant argues the following:
On p. 3, Tse is directed, inter ala, towards injection molded specimens or compression molded specimens, whereas the claims are to blow molded containers. 
On p. 4, Tse includes slip agents (e.g. alcohol, oil, polydimethylsiloxane) that are, preferably, fast blooming and used for reducing the coefficient of friction.  Therefore, Appellant concludes that the slip agents of Tse do not form a micro-layering structure in the layer.  Indeed, Applicant’s assertion, continuing on p. 5, that assuming arguendo that the slip agents of Tse were within the layer, they couldn’t form the micro layering structure as the products of the prior art are limited to injection/compression molding. 

In response to (a), the examiner notes that the teachings of the molded products to include blow molded products explicitly teaches blow molding (see Tse, [0376-0377]).  Actually, there are many such citings in the Tse text which make clear that blow molded products are positively included embodiments.  
In response to (b), the examiner does note that while both Tse and Appellant appear to be using the same liquid additives, Tse is completely silent with regards to the formation of a micro-layering 
Firstly, the additives recited in the claims and those taught in Tse appear (by all information before the examiner) to be identical; including those of an alcohol, oil, and/or polydimethylsiloxanes (i.e. siloxane fluid) (Tse, [0333]).  Appellant has made no argument that the materials as claimed and those as taught in Tse are different.
Secondly, it is by Appellant’s own admission that the micro-layering is formed by blow-molding.  This is apparent from the argument (see argument ‘b’ above) and from the Yang Declaration filed 11/7/2018.  This argument, however, is not persuasive as Tse clearly teaches products being formed by blow molding (see Tse, [0376-0377]).   Thus, products using the identical compositions and being formed by identical manufacturing methods would be assumed identical, absent objective contrary evidence.  Appellant has not shown evidence which would refute the merits of the rejection over Tse.   Thus the rejection is maintained.  

Appellant’s arguments, see Brief, filed 5/10/21, with respect to Dougherty (US 2008/0167597) in view of Tse (US 2006/0189744) have been fully considered but are not found persuasive. 
Appellant argues the following:
On p. 5, Dougherty and Tse are both directed, inter ala, towards injection molded articles.
On p. 6, Tse does not provide any motivation to make blow molded containers. Thus, one skilled in the art would not modify the articles of Dougherty to be blow molded in view of Tse.  
On p. 7, according to the Yang Declaration, without blow molding the article, the micro-layering structure would not form. 

In response to argument (c), the examiner agrees that Dougherty does not explicitly teach blow molding, however this deficiency is cured by Tse (see at least Tse [0376-0377]).  
To (d), the examiner’s position regarding the 103 obviousness rejection relied upon is that while Dougherty does not expressly teach blow molding the resin to form the articles, clearly the art (Tse) acknowledges and teaches that blow molding the identical resins of Dougherty are known.  Moreover, the examiner provides evidence in view of Tse that the identical resins of Dougherty which are equally applicable to creating injection molded articles are also applicable to creating blow molded articles.  Thus, the only “motivation” required by the skilled artisan is the choice, or substitution, of the molding technique which are already known within the art (MPEP 2144.06 II).
Regarding (e), as the Dougherty in view of Tse teaches that a blow molded article using the same composition as that claimed in the current application would be obvious, the same properties would expected in the final product.  In this case, as blow molding the composition is obvious in view of Tse (as just discussed) and as blow molding the composition causes micro-layering, it would follow that the claimed article would be obvious over Dougherty in view of Tse as set forth herein.  For this reason, the rejection is maintained.  

Appellant’s remaining arguments, see Brief, filed 5/10/21, with respect to claims 8-9, 11-12, and 27 specifically (pages 8-9), have been fully considered but are not found persuasive. 
Appellant argues the Examiner erred in the finding of obviousness for the reasons noted with respect to the arguments previously presented.
In response, the examiner reasserts the responses indicated above.  Therefore, it is the examiner’s position that the rejections of record should be maintained as already discussed supra.  


Appellant does not provide arguments, see Brief, filed 5/10/21, with respect to Oda (USPN 5,788,926) in view of Dougherty (US 2008/0167597). 
Appellant does not provide arguments of the third rejection involving newly cited Oda (USPN 5,788,926) in view of Dougherty (US 2008/0167597).  Therefore, it is the examiner’s position that the rejections of record should be maintained as already discussed supra.  

For the above reasons, it is believed that the rejections should be sustained.

/KEVIN C ORTMAN JR./Examiner, Art Unit 1782                                                                                                                                                                                                        
Conferees:
/AARON AUSTIN/Supervisory Patent Examiner, Art Unit 1782                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.